            Case 2:19-cv-04849-JS Document 14 Filed 06/29/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY LAMAR AURSBY,                         :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-4849
                                              :
DAVID AUXTER, et al.,                         :
     Defendants.                              :

                                        MEMORANDUM

SÁNCHEZ, C. J.                                                               June 29, 2020

       Pro se Plaintiff Jeffrey Lamar Aursby alleges six police officer defendants (Michael

Warren Young, David Auxter, Jeffrey Calabrese, Eric Fries, Shawn Wielage, and Alexander

Pratt) searched his car and arrested him in violation of the fourth amendment. In addition to

filing his Complaint, Aursby has also moved to Proceed In Forma Pauperis (ECF No. 1), and

has filed a “Motion for Pro Bono, to Amend Complaint and Special Relief Injunctions” (ECF

No. 12). 1 Because it appears that Aursby is unable to afford to pay the filing fee, the Court will

grant him leave to proceed in forma pauperis.

       The Court will dismiss Aursby’s Complaint without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) because: (1) he does not adequately allege specific behavior on the part of each

police officer; (2) his Complaint seeks damages for his conviction and imprisonment, even

though his conviction has not been overturned; and (3) he does not adequately allege the officers


1
  The Court initially denied Aursby’s request to proceed in forma pauperis without prejudice
based on his failure to submit a certified copy of his prisoner account statement. (ECF No. 4 at
1.) The Court directed Aursby to either pay $400 to the Clerk of Court or to file a certified copy
of his prisoner account statement within thirty days. (Id.) Aursby subsequently filed the
required account statement (ECF No. 8), and his Motion to Proceed In Forma Pauperis is now
properly before the Court for consideration.
             Case 2:19-cv-04849-JS Document 14 Filed 06/29/20 Page 2 of 9




lacked probable cause to arrest him and search his vehicle. The Court will grant Aursby leave to

amend his Complaint to correct these failings. The Court will deny Aursby’s motions to appoint

counsel and for an injunction without prejudice to Aursby refiling those motions if his amended

complaint adequately pleads his claims.

I.        FACTUAL ALLEGATIONS 2

          Aursby is currently incarcerated at State Correctional Institution – Dallas (“SCI Dallas”).

He brings this civil rights action pursuant to 42 U.S.C. § 1983 alleging violations of his Fourth

Amendment rights against illegal search and seizure. (ECF No. 2 at 3, 5.) 3 In the Complaint,

Aursby names the following Defendants, all of whom he alleges are police officers with the

Lower Merion Township Police Department: (1) Michael Warren Young, Shield No. 22; (2)

David Auxter, Shield No. 31; (3) Jeffrey Calabrese, Shield No. 140; (4) Eric Fries, Shield No.

100: (5) Shawn Wielage, Shield No. 138; and (6) Alexander Pratt, Shield No. 93. (ECF No. 2 at

2.)

          Aursby alleges, on or about August 4, 2018, while “working [his] second job as a

delivery driver[,]” he “fell asleep at a red light and [was later] awaken[ed]” by officers of the

Lower Merion Township Police Department. (Id. at 3.) Aursby claims the officers made

accusations that there was a “strong odor of unburned marijuana” coming from either Aursby or

his vehicle. (Id.) Asbury also alleges the officers accused him of “being under the influence of a

controlled substance because [his] eyes were red.” (Id.) Aursby contends the police officers

“illegally impounded [his] vehicle and searched it” and illegally arrested him. (Id.) He also



2
 The factual allegations set forth in this Memorandum are taken from Aursby’s Complaint (ECF
No. 2).
3
     The Court adopts the pagination supplied by the CM/ECF docketing system.


                                                   2
            Case 2:19-cv-04849-JS Document 14 Filed 06/29/20 Page 3 of 9




claims he was the victim of “racial profiling,” “stereotyp[ing], prejudice, perjury, [and]

harassment.” (Id.)

        The public docket for Aursby’s underlying criminal proceeding related to the events of

August 4, 2018 shows he was charged with two counts of possession of a prohibited firearm, one

count of intentional possession of a controlled substance, one count of possession of a small

amount of marijuana for personal use, and three counts of use or possession of drug

paraphernalia. See Commonwealth v. Aursby, CP-46-CR-0006650-2018 (Montgomery C.P. at

2). The docket also shows Aursby was found guilty by a jury on the firearms charge and the

intentional possession charge on July 30, 2019 and was sentenced to a term of imprisonment.

(Id. at 3-4.)

II.     STANDARD OF REVIEW

        The Court will grant Aursby leave to proceed in forma pauperis because it appears that

he is incapable of paying the fees to commence this civil action. 4 Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to dismiss the Complaint if the Complaint fails to state a claim.

Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Under this standard, the Court

must determine whether the complaint contains “sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations and generalized statements do not suffice to state a




4
  However, because Aursby is a prisoner, he is obliged to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  3
             Case 2:19-cv-04849-JS Document 14 Filed 06/29/20 Page 4 of 9




claim. See id. As Aursby is proceeding pro se, the Court construes his allegations liberally.

Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        In the Complaint, Aursby seeks to bring claims for violations of his civil rights pursuant

to 42 U.S.C. § 1983, the vehicle by which federal constitutional claims may be brought in federal

court. This statute provides in part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). “A defendant in a civil rights action must have personal involvement in the

alleged wrongs.” See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Moreover,

“[b]ecause vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676.

        A.      Aursby’s Complaint Fails to State a Claim

        Aursby’s Complaint must be dismissed for three distinct reasons. First, his Complaint

does not describe how each Defendant participated in Aursby’s alleged unconstitutional search

and seizure; rather it makes general allegations unrelated to any specific Defendant. Second,

Aursby’s complaint seeks relief in the form of overturning his conviction and ending his

imprisonment, and it seeks damages related to his conviction and imprisonment, but such relief

                                                   4
           Case 2:19-cv-04849-JS Document 14 Filed 06/29/20 Page 5 of 9




and damages are not available because Aursby’s conviction has not been overturned. Third,

Aursby’s Complaint does not adequately plead Defendants lacked probable cause when they

arrested him and searched his car. The Court will address each of these deficiencies in turn.

       At the outset, the Court notes Aursby’s Complaint does not attribute any specific conduct

to any particular police officer named as a Defendant. Rather, Aursby describes the events of

August 4, 2018 in a generalized manner and then notes that the police “officers involved” were

Auxter, Calabrese, Fries, Wielage, Young, and Pratt. (ECF No. 2 at 3.) Aursby’s general

reference to the “officers involved” is problematic because the Complaint is ambiguous with

respect to each Defendant’s role in the allegedly illegal search of Aursby’s vehicle and his

allegedly illegal arrest. These ambiguities in the Complaint “fail to meet Iqbal’s directive that a

‘a plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.’” See Lawal v. McDonald, 546 F. App’x 107,

114 (3d Cir. 2014) (citing Iqbal, 556 U.S. at 676).

       Even if Aursby had adequately alleged conduct on the part of each individual Defendant,

his claims would still fail to the extent that he seeks damages based on his conviction and

imprisonment. “[T]o recover damages [or other relief] for allegedly unconstitutional conviction

or imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus[.]” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation

omitted); see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983

action is barred (absent prior invalidation) — no matter the relief sought (damages or equitable



                                                 5
           Case 2:19-cv-04849-JS Document 14 Filed 06/29/20 Page 6 of 9




relief), no matter the target of the prisoner’s suit (state conduct leading to conviction or internal

prison proceedings) — if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.” (emphasis omitted)). Here, Aursby appears to seek damages for his

conviction and imprisonment. As Aursby’s underlying conviction and imprisonment have not

been reversed or otherwise invalidated, Aursby’s constitutional claims for damages related to his

conviction and imprisonment are not cognizable at this time.

       However, Aursby’s Fourth Amendment claims could survive if he were to plead damages

distinct from his criminal conviction and imprisonment. In Heck, the Supreme Court explained

that Fourth Amendment claims can be cognizable under § 1983 when those claims do not call

into question the validity of the plaintiff’s conviction. Heck, 512 U.S. at 487 n. 7 (“Because of

doctrines like independent source and inevitable discovery, and especially harmless error, such a

§ 1983 action [i.e., a suit for damages attributable to an allegedly unreasonable search], even if

successful, would not necessarily imply that the plaintiff’s conviction was unlawful.”) (citations

omitted). “Heck bars only claims which ‘seek [ ] to recover damages for an unconstitutional

conviction, imprisonment, or other harm caused by actions whose unlawfulness would render the

conviction or sentence unlawful.’” Strunk v. E. Coventry Twp. Police Dep’t, 674 F. App’x 221,

223-24 (3d Cir. 2016) (quoting Torres v. McLaughlin, 163 F.3d 169, 173 (3d Cir. 1998)). In his

Complaint, Aursby does not allege damages other than those stemming from his conviction and

imprisonment, so his claim cannot be brought under § 1983. See Heck, 512 U.S. at 487 n.7

(“[T]he § 1983 plaintiff must prove not only that the search was unlawful, but that it caused him

actual, compensable injury, which, we hold today, does not encompass the ‘injury’ of being

convicted and imprisoned (until his conviction has been overturned).” (citations omitted)).




                                                  6
           Case 2:19-cv-04849-JS Document 14 Filed 06/29/20 Page 7 of 9




       Aursby’s Fourth Amendment claims also fail because he has not adequately pleaded that

the Defendants lacked probable cause under the Fourth Amendment to search his vehicle and

arrest him. The Fourth Amendment guarantees “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const.

amend. IV. To state a claim for false arrest under the Fourth Amendment, a plaintiff must allege

facts establishing he was arrested without probable cause. See Orsatti v. N.J. State Police, 71

F.3d 480, 482 (3d Cir. 1995). “[P]robable cause to arrest exists when the facts and

circumstances within the arresting officer’s knowledge are sufficient in themselves to warrant a

reasonable person to believe that an offense has been or is being committed by the person to be

arrested.” Id. at 483. Likewise, “probable cause justifies a search.” Whren v. United States, 517

U.S. 806, 819 (1996).

       Here, Aursby has not alleged sufficient facts to state a plausible claim that he was

searched or seized without probable cause. Although he alleges the police officers “illegal

impounded [his] vehicle and searched it” and subjected him to an “illegal arrest[,]” he does not

provide factual allegations in support of those conclusory assertions. In other words, Aursby has

failed to allege sufficient facts and circumstances about the search and seizure on August 4, 2018

to support a plausible inference that the police officers lacked probable cause to search his

vehicle and detain him for possessing a controlled substance (a charge for which he was

convicted by a jury and sentenced to imprisonment). This omission is particularly problematic

because Aursby acknowledges in his Complaint the officers smelled the “strong odor of

unburned marijuana” and noticed that Aursby’s “eyes were red.” (ECF No. 2 at 3.) His claims

therefore fail. See Iqbal, 556 U.S. at 678 (“The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted



                                                 7
             Case 2:19-cv-04849-JS Document 14 Filed 06/29/20 Page 8 of 9




unlawfully.”); Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (“[A] complaint

must do more than allege the plaintiff’s entitlement to relief. A complaint has to ‘show’ such an

entitlement with its facts.”).

        B.      Aursby’s Requests for Miscellaneous Relief

        Also before the Court is letter (ECF No. 11) from Aursby requesting copies of all notices

and documents pertaining to this case entered since November 2019 which he did not receive

because he has been transferred among various facilities. The Court grants Aursby’s request for

copies and will direct the Clerk of Court to send him a copy of the updated docket in this matter,

along with ECF Nos. 5, 6, 7, 8, 9, 10, 11, and 12. 5 Additionally, Aursby filed a “Motion for Pro

Bono, to Amend Complaint and Special Relief Injunctions” (ECF No. 12.) In the Motion,

Aursby requests appointment of counsel because he is “confined and restricted, [and] do[es] not

make or earn affordable wages[.]” (ECF No. 12 at 1.) Aursby’s request for appointment of

counsel is premature at this stage of the litigation. The Court will therefore deny the Motion

without prejudice to Aursby’s right to file a renewed motion for appointment of counsel in the

future in accordance with the factors set forth by the Third Circuit in Tabron v. Grace, 6 F.3d

147, 155-57 (3d Cir. 1993). The Court will also deny the Motion without prejudice to the extent

Aursby is seeking special injunctive relief in light of the Court’s finding that Aursby has failed to

state a claim for relief. However, to the extent that the Motion seeks leave to file an amended

complaint, the Motion will be granted.




5
 Due to restrictions caused by COVID-19, this mailing may be delayed, but the clerk of court
will mail these documents as soon as it is feasible to do so.
                                                 8
           Case 2:19-cv-04849-JS Document 14 Filed 06/29/20 Page 9 of 9




IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Aursby leave to proceed in forma

pauperis and dismiss his Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state

a claim. The dismissal of Aursby’s claims will be without prejudice to Aursby’s right to file an

amended complaint within thirty (30) days after this Court’s order is mailed to him in the event

he can correct the defects the Court has identified in his claims. To the extent Aursby seeks to

challenge the validity of his conviction or imprisonment or seeks damages based on his

conviction and imprisonment, his claims are dismissed without prejudice to him filing

reasserting those claims in the event his underlying conviction is reversed, vacated, or otherwise

invalidated. An appropriate Order follows.

                                              BY THE COURT:


                                                /s/ Juan R. Sánchez
                                              JUAN R. SÁNCHEZ, C.J.




                                                 9
